Citation Nr: 0214354	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  99-18 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active Marine Corps service from April 1969 
to October 1970.  He served in combat in the Republic of 
Vietnam.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The Board remanded the issue in a 
decision dated in January 2001.  The development ordered by 
the Board has been completed, and the case has been returned 
to the Board.  


FINDING OF FACT

There is no medical evidence demonstrating that the veteran 
has PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,620, 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156, 3.159, 3.326); 67 Fed. Reg. 10,330, 
10,332 (Mar. 7, 2002) (to be codified as amended at 38 C.F.R. 
§ 3.304(f)).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In any claim such as this, the Secretary is required to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be obtained by 
the Secretary.  See 38 U.S.C.A. § 5013(a); 38 C.F.R. § 
3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Here, the record contains several communications by 
VA notifying the veteran of the evidence needed in his claim.  
In June 1998, the RO sent him a letter indicating that he 
needed medical evidence to show he had PTSD.  In the Board's 
January 2001 remand, the Board notified the veteran that a 
diagnosis of PTSD based on a verified stressor was needed to 
prove his claim.  The RO explained this further to the 
veteran in a February 2001 letter which fully and 
specifically informed him of the VA's duties under the VCAA.  
Since these communications meet the standard set forth by the 
VCAA with regard to the duty to inform, the Board finds that 
no further development is needed.  

As to the duty to assist, as set forth in the VCAA and as 
reiterated in Quartuccio, the Board notes that the veteran 
has been afforded a VA examination by two physicians to 
specifically determine whether he has PTSD.  Also, his up-to-
date treatment records have been obtained.  No other 
treatment sources have been identified.  Since these actions 
meet the standard set forth by the VCAA with regard to the 
duty to assist, the Board finds that no further development 
is needed.  



II.  Legal Criteria for Service Connection for PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2001).  

The Board also notes that VA has changed the criteria 
set forth in 38 C.F.R. § 3.304(f) pertaining to service 
connection for PTSD twice during the pendency of this 
appeal.  The first amendments promulgated in 1999 became 
effective retroactively to March 7, 1997.  See Direct 
Service Connection (Post-Traumatic Stress Disorder), 64 
Fed. Reg. 32,808 (June 18, 1999).  The second amendments 
became effective March 7, 2002.  See Post-Traumatic 
Stress Disorder Claims Based on Personal Assault, 67 
Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (to be codified 
as amended at 38 C.F.R. § 3.304(f)).  The Board finds 
that the pre- and post-1997 criteria for evaluating PTSD 
claims are substantially the same, as both versions of 
the regulations require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence 
that the claimed in-service stressor occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (1996), (2001).  The 1999 
amendments that were retroactively effective to 1997 
primarily codified the Court's decision in Cohen v. 
Brown, 10 Vet. App. 128 (1997), and brought 38 C.F.R. 
§ 3.304(f) in line with the governing statute, 
38 U.S.C.A. § 1154(b) (West 1991), which relaxed certain 
evidentiary requirements for PTSD claimants who have 
combat-related stressors.  The 2002 amendments pertain 
to PTSD claims resulting from personal assault.  The 
Board finds that the 1997 and 2002 revisions have not 
changed the applicable criteria in a way which could 
alter the outcome of the veteran's claim.  Thus, the 
Board will apply the current version in adjudicating his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will be insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2001); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau, 9 
Vet. App. at 396.

The veteran's service personnel records reflect that he was 
engaged in combat.  He was a rifleman in the Marine Corps.  
His DD 215 reflects that he received a Combat Action Ribbon.  
However, as the preponderance of the evidence is against a 
finding that there is medical evidence diagnosing the 
condition, as will be explained in further detail below, 
service connection is not warranted.  

The veteran has several psychiatric diagnoses dating from the 
1970's.  Records from 1977 show he was first hospitalized at 
a State hospital for depression after being incarcerated for 
failure to pay child support.  Thereafter, he was 
hospitalized at the Brecksville VA facility for depression 
and not being able to function in the community from April to 
June 1978.  The diagnosis was schizophrenia, schizo-affective 
type.  

The veteran was hospitalized again at Brecksville from May to 
July 1998.  At that time, the diagnoses were alcohol 
dependence and rule out delusional disorder.  The noted 
psychiatric history included paranoid schizophrenia.  

The veteran has submitted statements regarding his combat 
related stressors.  The veteran has a Combat Action Ribbon 
which was awarded for his service while he was a rifleman in 
Vietnam in the Marines.  The evidence establishes that the 
veteran was engaged in combat with the enemy.  The stressors 
are presumed credible.  See 38 U.S.C.A. § 1154(b).  

VA outpatient and inpatient treatment records dated from 1998 
through July 2001 show diagnoses of alcohol dependence, 
delusional disorder and paranoid state, but fail to show 
findings or a diagnosis of PTSD.  He was an inpatient in a VA 
domiciliary in 1998 until he checked himself out in July 
1998.  

Pursuant to the Board remand, the veteran was afforded a VA 
examination by a board of two psychiatrists in order to 
determine if he had PTSD.  The examiners report, dated in 
September 2001, shows that they examined the veteran and 
reviewed the claims folder.  The examiners' report contained 
a thorough history of the veteran, including his childhood, 
family, military, occupational and post-service history.  He 
was reportedly living with his sister and prior to that had 
been living in a barn or the woods.  He had no significant 
social relationships other than his sister, and his 
occupational functioning was non-existent.  He told of a 
troubled family life in which his father was imprisoned at 
one time.  The examiners noted that the veteran had an 
impulse control problem with regard to continuing his 
drinking alcohol.  The assessment was that the veteran did 
not meet the criteria for a diagnosis of PTSD, although he 
certainly did have military stressors.  The examiners noted 
only infrequent nightmares, about once a month, of combat 
experiences.  Further, they noted that his other symptoms 
appeared to be causally related to alcoholism and a 
delusional disorder.  The diagnosis was major depressive 
disorder, recurrent, with psychotic features, delusional 
disorder, and alcohol dependence, intermittent.  Homelessness 
and episodic alcohol consumption were noted, and the Global 
Assessment of Functioning (GAF) was 33, past 12 months and 
current.  

The examiners summary indicated that the veteran clearly had 
the aforementioned psychotic illnesses but that these did not 
appear to be causally related to Vietnam service or military 
service.  Rather, they appeared related to childhood 
experiences and the continued use of alcohol over the years 
which antedated the military service, with additional co-
morbid periods of psychosis and depression.  Anti-depressants 
and anti-psychotic drugs were keeping his symptoms in control 
by his own admission.  

Additional outpatient treatment records and discharge 
summaries from the Brecksville VA medical center show that 
after he left the domiciliary in July 1998 he had sought 
intermittent, infrequent treatment for his delusional 
disorder at this VAMC.  A medical record, dated in December 
1999, shows he did ask about PTSD and was referred back to 
his counselor.  However, there is no finding or indication of 
PTSD.  His delusional disorder and alcohol abuse were noted 
in medical consultations for other non-psychiatric problems.  

The veteran does not have a diagnosis of PTSD.  In this 
regard, the Board notes that the veteran has been examined 
psychiatrically both as an inpatient and an outpatient.  
However, despite extensive evaluation, none of the examiners 
have found that the veteran has PTSD.  Further, to the extent 
that the veteran has exhibited psychiatric symptomatology at 
the time of various treatment, the Board notes that such 
symptomatology has been attributed to other pathology not of 
service origin.  

In the absence of any diagnosis of PTSD by a medical 
professional, the veteran fails to satisfy the first element 
of a claim for PTSD and his claim for service connection 
fails.  See 38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 137.  

The veteran has indicated his belief that he was misdiagnosed 
years ago before PTSD was considered a valid diagnosis.  The 
issue in this case ultimately rests upon interpretations of 
medical evidence and conclusions as to the veteran's correct 
diagnosis.  In such cases, the veteran as a lay person, with 
no apparent medical expertise or training, is not competent 
to comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that laypersons 
are not competent to offer medical opinions).  Thus, the 
veteran's statements do not establish the required evidence 
needed, and the claim must be denied.

Nonetheless, the Board acknowledges the veteran's suggestion 
as to the possibility of an early misdiagnosis.  The 
suggestion is without support of medical evidence, 
particularly in light of the subsequent examinations and 
opinions which are soundly against his theory.  

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim, it is inapplicable.  See 38 U.S.C.A. § 
5107(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

